Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 12/01/2020, in which claims 1, 3, 6, 7, 9, 11, 14 are amended, claim 8 is canceled, and claim 15 is added. Claims 1-7, 9-15 are currently pending.
Response to Arguments
As to claim 8, the objections to the claim are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the objections. 
Applicant’s arguments dated 12/01/2020 have been fully considered, but they are not deemed to be persuasive.
As to claim 1, 8, 9, and 14, applicants submit the following argument.
“Claim 1 has been amended to incorporate the additional features of claim 8 based on the specification, which recites: 
performing association display of at least one source webpage corresponding to each of the at least one image on a detail page of the each image based on a correlation between webpages in accordance with a set condition, wherein the correlation includes a reprinting relationship or a chronologic relationship of creation. 
The Office Action has not established that the cited art discloses this newly added features. Thus, claim 1 as amended is allowable over the cited art.”

The examiner respectfully disagrees. The previous objection to claim 8 indicated that the claim would be allowable if “all of the limitations of the base claim and any intervening claims” (Emphasis added) were included [See Non-Final Rejection dated 9/17/2020]. The amendments to independent claims 1, 9, and 14 do not include all the limitations in the intervening claims and are thus not allowable. Further, upon 
Claim Objections
Claims 3, and 11 are objected to because of the following informalities:  
Claims 3, and 11 recite “the correlation”, wherein “a correlation between the query and the text descriptions of the images in the inverted index” [See Claims 3 and 11], and “a correlation between webpages” [See Claim 1 and 9] are recited. It is unclear which “correlation” is referred to. For the purposes of examination and compact prosecution, the claim limitation will be interpreted to refer to the “a correlation between the query and the text descriptions of the images in the inverted index”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 20150046781 A1 thereafter "Baker"), in view of Wang et al (US 20100145923 A1 thereafter "Wang"), in view of Williams et al (US 20070266001 A1 thereafter “Williams”).
[Examiner's note: The limitation "includes a reprinting relationship or a chronologic relationship of creation" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "reprinting relationship" teaches the entire limitation]
As to claim 1, Baker discloses a method for image retrieval, comprising: identifying a plurality of groups of images having identical contents from images on all webpages; [Identifies all the webpages that include an image 200, shown in Fig 2 [See ¶-23]. A skilled artisan would understand that this would be a group of images that are identical ("identifying a plurality of groups of images having identical contents from images on all webpages")] 
aggregating, for each of the image groups, image- related texts on all source webpages of the images to obtain text descriptions of the each image group; [Extracts sentences (image-related texts) from the webpages in step 202 ("aggregating, for each of the image groups") [See ¶-23]]
establishing an inverted index for each image of the image groups based on the text descriptions of the each image group, the inverted index at least including, for each of the text descriptions…; [Extracts keyterms from text snippets (establishing an inverted index) in steps 106 and 108, and assign them, as well as the text snippet (text descriptions), to the image and store in a repository [See ¶-21]]
performing image retrieval and recalling at least one image based on an inputted query and the inverted index; displaying the at least one image; … [When a user selects 
However, Baker does not teach "the inverted index at least including, for each of the text descriptions, source webpages corresponding to all text descriptions of the image group of the each text description; … performing association display of at least one source webpage corresponding to each of the at least one image on a detail page of the each image based on a correlation between webpages in accordance with a set condition, wherein the correlation includes a reprinting relationship or a chronologic relationship of creation." (Emphasis added.)
On the other hand, Wang does teach "the inverted index at least including, for each of the text descriptions, source webpages corresponding to all text descriptions …" (Emphasis added.)
Wang discloses an inverted index which stores the keywords contained in a document (webpage) [See ¶-49]. The inverted index also includes the document ID/URL (source webpage) of the text [See ¶-27].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's inverted index to incorporate the teachings of Wang's document storage.

However, Baker, and Wang do not explicitly teach "the inverted index at least including, … source webpages corresponding to all text descriptions of the image group of the each text description". (Emphasis added.)
However, Baker discloses that a list of sentences (text description) related to the images (image group) is generated, along with the URL (source webpage) for each sentence in step 410 of Fig 4 [See ¶-33].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's inverted index and Wang's document storage to incorporate Baker's text/image URLs.
Motivation to do so would be to provide meaningful webpage links that relate to both the image and extracted sentences.
However, Baker, and Wang do not teach “performing association display of at least one source webpage corresponding to each of the at least one image on a detail page of the each image based on a correlation between webpages in accordance with a set condition, wherein the correlation includes a reprinting relationship or a chronologic relationship of creation."
On the other hand, Williams does teach “performing association display of at least one source webpage corresponding to each of the at least one image on a detail page of the each image based on a correlation between webpages in accordance with a set condition, wherein the correlation includes a reprinting relationship …."
display of at least one source webpage”) with the duplicate images are displayed, as shown in Fig 3C [See ¶-22, 24]. Each URL in list 326 is the source location of a duplicate image (reprinting relationship) [See ¶-22, 24]. The images and URLs are sorted based on the page quality (set condition) [See ¶-26].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's inverted index, and Wang's document storage to incorporate the teachings of Williams’ duplicate image URLs.
Motivation to do so would be to allow the user to select the most desired media from duplicates and near duplicates for the user’s purpose, as taught by Williams [See ¶-25].
As to claim 9, Baker discloses an apparatus for image retrieval, comprising: at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: [The device 1600 includes a processing unit 1610 and computer readable media which stores instructions to perform the steps described [See ¶-61, 63, 65]]
identifying a plurality of groups of images having identical contents from images on all webpages; [Identifies all the webpages that include an image 200, shown in Fig 2 [See ¶-23]. A skilled artisan would understand that this would be a group of images that are identical ("identifying a plurality of groups of images having identical contents from images on all webpages")] 
aggregating, for each of the image groups") [See ¶-23]]
establishing an inverted index for each image of the image groups based on the text descriptions of the each image group, the inverted index at least including, for each of the text descriptions…; [Extracts keyterms from text snippets (establishing an inverted index) in steps 106 and 108, and assign them, as well as the text snippet (text descriptions), to the image and store in a repository [See ¶-21].]
performing image retrieval based on an inputted query and the inverted index; displaying the at least one image; … [When a user selects a keyterm (inputted query) in step 612 of Fig 6, an image associated with that keyterm and its text description are displayed (performing image retrieval) to the user in steps 614-618 [See ¶-39]. The broadest reasonable interpretation of an inputted query includes a user input of an item to retrieve from selectable options (keyterms). The linking of the keyterms to the images uses an inverted index [See ¶-21]. A skilled artisan would understand that the inverted index is used during retrieval].
However, Baker does not teach “the inverted index at least including, for each of the text descriptions, source webpages corresponding to all text descriptions of the image group of the each text description; performing association display of at least one source webpage corresponding to each of the at least one image on a detail page of the each image based on a correlation between webpages in accordance with a set condition, wherein the correlation includes a reprinting relationship or a chronologic relationship of creation." (Emphasis added.)
On the other hand, Wang does teach "the inverted index at least including, for each of the text descriptions, source webpages corresponding to all text descriptions …" (Emphasis added.)
Wang discloses an inverted index which stores the keywords contained in a document (webpage) [See ¶-49]. The inverted index also includes the document ID/URL (source webpage) of the text [See ¶-27].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's inverted index to incorporate the teachings of Wang's document storage.
Motivation to do so would be to allow the user to quickly retrieve a list of online documents that contain specific keywords, as taught by Wang [See ¶-1].
However, Baker, and Wang do not explicitly teach "the inverted index at least including, … source webpages corresponding to all text descriptions of the image group of the each text description". (Emphasis added.)
However, Baker discloses that a list of sentences (text description) related to the images (image group) is generated, along with the URL (source webpage) for each sentence in step 410 of Fig 4 [See ¶-33].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's inverted index and Wang's document storage to incorporate Baker's text/image URLs.

However, Baker, and Wang do not teach “performing association display of at least one source webpage corresponding to each of the at least one image on a detail page of the each image based on a correlation between webpages in accordance with a set condition, wherein the correlation includes a reprinting relationship or a chronologic relationship of creation."
On the other hand, Williams does teach “performing association display of at least one source webpage corresponding to each of the at least one image on a detail page of the each image based on a correlation between webpages in accordance with a set condition, wherein the correlation includes a reprinting relationship …."
Williams discloses that when the user selects an image, all the hyperlinks associated (“display of at least one source webpage”) with the duplicate images are displayed, as shown in Fig 3C [See ¶-22, 24]. Each URL in list 326 is the source location of a duplicate image (reprinting relationship) [See ¶-22, 24]. The images and URLs are sorted based on the page quality (set condition) [See ¶-26].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's inverted index, and Wang's document storage to incorporate the teachings of Williams’ duplicate image URLs.
Motivation to do so would be to allow the user to select the most desired media from duplicates and near duplicates for the user’s purpose, as taught by Williams [See ¶-25].
As to claim 14, Baker discloses a non-transitory computer readable storage medium, storing a computer program thereon, wherein the program, when executed by a processor, causes the processor to perform operations, the operations comprising: identifying a plurality of groups of images having identical contents from images on all webpages; [Identifies all the webpages that include an image 200, shown in Fig 2 [See ¶-23]. A skilled artisan would understand that this would be a group of images that are identical ("identifying a plurality of groups of images having identical contents from images on all webpages")] 
aggregating, for each of the image groups, image- related texts on all source webpages of the images to obtain text descriptions of the each image group; [Extracts sentences (image-related texts) from the webpages in step 202 ("aggregating, for each of the image groups") [See ¶-23]]
establishing an inverted index for each image of the image groups based on the text descriptions of the each image group, the inverted index at least including, for each of the text descriptions…; [Extracts keyterms from text snippets (establishing an inverted index) in steps 106 and 108, and assign them, as well as the text snippet (text descriptions), to the image and store in a repository [See ¶-21]]
performing image retrieval and recalling at least one image based on an inputted query and the inverted index; displaying the at least one image; … [When a user selects a keyterm (inputted query) in step 612 of Fig 6, an image associated with that keyterm and its text description are displayed (performing image retrieval) to the user in steps 614-618 [See ¶-39]. The broadest reasonable interpretation of an inputted query includes a user input of an item to retrieve from selectable options (keyterms). The 
However, Baker does not teach "the inverted index at least including, for each of the text descriptions, source webpages corresponding to all text descriptions of the image group of the each text description; performing association display of at least one source webpage corresponding to each of the at least one image on a detail page of the each image based on a correlation between webpages in accordance with a set condition, wherein the correlation includes a reprinting relationship or a chronologic relationship of creation.” (Emphasis added.)
On the other hand, Wang does teach "the inverted index at least including, for each of the text descriptions, source webpages corresponding to all text descriptions …" (Emphasis added.)
Wang discloses an inverted index which stores the keywords contained in a document (webpage) [See ¶-49]. The inverted index also includes the document ID/URL (source webpage) of the text [See ¶-27].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's inverted index to incorporate the teachings of Wang's document storage.
Motivation to do so would be to allow the user to quickly retrieve a list of online documents that contain specific keywords, as taught by Wang [See ¶-1].
However, Baker, and Wang do not explicitly teach "the inverted index at least including, … source webpages corresponding to all text descriptions of the image group of the each text description". (Emphasis added.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's inverted index and Wang's document storage to incorporate Baker's text/image URLs.
Motivation to do so would be to provide meaningful webpage links that relate to both the image and extracted sentences.
However, Baker, and Wang do not teach “performing association display of at least one source webpage corresponding to each of the at least one image on a detail page of the each image based on a correlation between webpages in accordance with a set condition, wherein the correlation includes a reprinting relationship or a chronologic relationship of creation.”
On the other hand, Williams does teach “performing association display of at least one source webpage corresponding to each of the at least one image on a detail page of the each image based on a correlation between webpages in accordance with a set condition, wherein the correlation includes a reprinting relationship …."
Williams discloses that when the user selects an image, all the hyperlinks associated (“display of at least one source webpage”) with the duplicate images are displayed, as shown in Fig 3C [See ¶-22, 24]. Each URL in list 326 is the source location of a duplicate image (reprinting relationship) [See ¶-22, 24]. The images and URLs are sorted based on the page quality (set condition) [See ¶-26].

Motivation to do so would be to allow the user to select the most desired media from duplicates and near duplicates for the user’s purpose, as taught by Williams [See ¶-25].
[Examiner's note: The limitation "…wherein the set condition includes at least one of: webpage authority, page creation time, page updating time, a correlation between image description text on the page and the query, page browsing popularity, or a page filter condition of a user" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "webpage authority" teaches the entire limitation]
As to claim 15, Baker, Wang, and Williams do not explicitly teach “wherein the set condition includes at least one of: webpage authority...”
However, Williams does teach that the images and URLs are sorted based on the page quality (set condition) [See ¶-26]. It would have been obvious to utilize the webpage’s authority as the page quality indicator.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Williams’ page quality to incorporate the webpage’s authority.
Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable .
Claims 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 20150046781 A1 thereafter "Baker"), in view of Wang et al (US 20100145923 A1 thereafter “Wang”), in view of Williams et al (US 20070266001 A1 thereafter “Williams”), in view of Tang (US 20170235746 A1).
As to claim 2, Baker, Wang, and Williams disclose the method according to claim 1, wherein the aggregating, for each of the image groups, image-related texts on all source webpages of the images to obtain text descriptions of the each image group comprises:  filtering …all source webpages of the images in the each image group; and [Baker, Fig 3A shows that certain website domains (source webpages) are removed (filtering) in step 302[See ¶-24]]
aggregating image-related texts on remaining source webpages to obtain the text descriptions of the each image group [Baker, The steps in Fig 3A-B are the substeps of step 202 in Fig 2 [See ¶-23-24]. The steps of Figs 3A-B are performed, and the 
However, Baker, Wang, and Williams do not teach "…deduplicating all source webpages …". (Emphasis added.)
On the other hand, Tang does teach "…deduplicating all source webpages …". (Emphasis added.)
Tang discloses a method for de-duplicating web pages (deduplicating all source webpages), as shown in Fig 1, using the text within the web pages [See ¶-23-26].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's image repository, Wang’s document storage, and Williams’ duplicate image URLs to incorporate the teachings of Tang's webpage deduplicating.
Motivation to do so would be because duplicate web pages make information processing more difficult, and increases resource usage, as taught by Tang [See ¶-3].
As to claim 10, Baker, Wang, and Williams disclose the apparatus according to claim 9, wherein the aggregating, for each of the image groups, image-related texts on all source webpages of the images to obtain text descriptions of the each image group comprises: filtering …all source webpages of the images in the each image group; and [Baker, Fig 3A shows that certain website domains (source webpages) are removed (filtering) in step 302[See ¶-24]]
aggregating image-related texts on remaining source webpages to obtain the text descriptions of the each image group [Baker, The steps in Fig 3A-B are the substeps of step 202 in Fig 2 [See ¶-23-24]. The steps of Figs 3A-B are performed, and the 
However, Baker, Wang, and Williams do not teach "…deduplicating all source webpages …". (Emphasis added.)
On the other hand, Tang does teach "…deduplicating all source webpages …". (Emphasis added.)
Tang discloses a method for de-duplicating web pages (deduplicating all source webpages), as shown in Fig 1, using the text within the web pages [See ¶-23-26].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's image repository, Wang’s document storage, and Williams’ duplicate image URLs to incorporate the teachings of Tang's webpage deduplicating.
Motivation to do so would be because duplicate web pages make information processing more difficult, and increases resource usage, as taught by Tang [See ¶-3].
Claims 3-4, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 20150046781 A1 thereafter "Baker"), in view of Wang et al (US 20100145923 A1 thereafter “Wang”), in view of Williams et al (US 20070266001 A1 thereafter “Williams”), in view of Zhang et al (US 20180018390 A1 thereafter "Zhang").
[Examiner’s note: It is unclear which “correlation” is referred to. For the purposes of examination and compact prosecution, the claim limitation will be interpreted to refer to the “a correlation between the query and the text descriptions of the images in the inverted index”.]
As to claim 3, Baker, Wang, and Williams disclose the method according to claim 1, wherein the performing image retrieval and recalling at least one image based on an inputted query and the inverted index, and displaying the at least one image comprises: acquiring the inputted query; recalling the at least one image based on a correlation between the query and the text descriptions of the images in the inverted index; … [Baker, When a user selects a keyterm (inputted query) in step 612 of Fig 6, an image associated with that keyterm is retrieved (recalling) in step 614 [See ¶-39]. The broadest reasonable interpretation of an inputted query includes a user input of an item to retrieve from selectable options (keyterms). The linking of the keyterms to the images uses an inverted index [See ¶-21]. Since the keyterms are used to generate the inverted index [See ¶-21], and the keyterms are generated from the sentences (text descriptions) about the images [See ¶-21, 23], then the retrieved image is based on "a correlation between the query and the text descriptions of the images in the inverted index"].
However, Baker, Wang, and Williams do not teach “…sorting the at least one image based on the correlation, and displaying sorted image retrieval results.” 
On the other hand, Zhang does teach "…sorting the at least one image based on the correlation, and displaying sorted image retrieval results."
Zhang discloses that two images (image A and B) are scored based on their relevance to a search query as 0.95 and 0.97 [See ¶-51, 54]. The scoring is performed based on the topics of the image, which are extracted from the text of the webpage [See ¶-35]. The results are ranked and presented to the user based on their final search score [See ¶-55].

Motivation to do so would be to provide a more accurate way to fulfill the user's needs, as taught by Zhang [See ¶-55]. 
As to claim 4, Baker, Wang, Williams, and Zhang disclose the method according to claim 3, wherein the sorting the at least one image based on the correlation further comprises:  ranking a second image higher than a first image, if a correlation corresponding to the first image of the at least one image is identical to a correlation corresponding to the second image of the at least one image, a text description corresponding to the first image being derived from different source webpages, and a text description corresponding to the second image being derived from a given source webpage [Zhang, Two images (image A and B) are scored based on their relevance to a search query as 0.95 and 0.97 [See ¶-54]. The system also accounts for the topicality of the source webpage [See ¶-54]. Image A is scored higher than Image B based on the topic (text) found on the webpage (given source webpage) for image A [See ¶-35, 54]. A skilled artisan would understand that the relevance scores could be identical (e.g. both 0.95), and if a webpage (given source webpage) associated with image A has text more related to the query then it would be scored higher than an image B from a different set of webpages (different source webpages) with a lower topic relevance. The results are ranked and presented to the user based on their final search score [See ¶-55]]. 
Examiner's note: The limitation "summary and/or a detail page" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a detail page" teaches the entire limitation]
As to claim 6, Baker, Wang, Williams, and Zhang disclose the method according to claim 3, wherein the displaying sorted image retrieval results comprises: displaying the sorted at least one image, and [Williams, Images are received and sorted based on being duplicates (the correlation), and then displayed  [See ¶-20, 22]].
summary and/or the detail page of each of the sorted at least one image; wherein content of the summary and the detail page of the each image is derived from at least one source webpage of the each image [Baker, Each image is shown with hotspots 708-714 as shown in Fig 7 that text snippets (details) from the source websites [See ¶-44]. Fig 13 shows another image in interface 702, with different hotspots and text snippets [See ¶-47]. A skilled artisan would understand that each interface with a different image can be considered a page that provides details of the image, and is thus a "detail page"].
As to claim 11, Baker, Wang, and Williams disclose the apparatus according to claim 9, wherein the performing image retrieval and recalling at least one image based on an inputted query and the inverted index, and displaying the at least one image comprises: acquiring the inputted query; recalling the at least one image based on a correlation between the query and the text descriptions of the images in the inverted index; … [Baker, When a user selects a keyterm (inputted query) in step 612 of Fig 6, an image associated with that keyterm is retrieved (recalling) in step 614 [See ¶-39]. a correlation between the query and the text descriptions of the images in the inverted index"].
However, Baker, Wang, and Williams do not teach “…sorting the at least one image based on the correlation, and displaying sorted image retrieval results."
On the other hand, Zhang does teach "…sorting the at least one image based on the correlation, and displaying sorted image retrieval results."
Zhang discloses that two images (image A and B) are scored based on their relevance to a search query as 0.95 and 0.97 [See ¶-51, 54]. The scoring is performed based on the topics of the image, which are extracted from the text of the webpage [See ¶-35]. The results are ranked and presented to the user based on their final search score [See ¶-55].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's image repository, and Wang's document storage, and Williams’ duplicate image URLs to incorporate the teachings of Zhang's image ranking.
Motivation to do so would be to provide a more accurate way to fulfill the user's needs, as taught by Zhang [See ¶-55]. 
As to claim 12, Baker, Wang, Williams, and Zhang disclose the apparatus according to claim 11, wherein the sorting the at least one image based on the correlation further comprises: ranking a second image higher than a first image, if a correlation corresponding to the first image of the at least one image is identical to a correlation corresponding to the second image of the at least one image, a text description corresponding to the first image being derived from different source webpages, and a text description corresponding to the second image being derived from a given source webpage [Zhang, Two images (image A and B) are scored based on their relevance to a search query as 0.95 and 0.97 [See ¶-54]. The system also accounts for the topicality of the source webpage [See ¶-54]. Image A is scored higher than Image B based on the topic (text) found on the webpage (given source webpage) for image A [See ¶-35, 54]. A skilled artisan would understand that the relevance scores could be identical (e.g. both 0.95), and if a webpage (given source webpage) associated with image A has text more related to the query then it would be scored higher than an image B from a different set of webpages (different source webpages) with a lower topic relevance. The results are ranked and presented to the user based on their final search score [See ¶-55]].
Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 20150046781 A1 thereafter "Baker"), in view of Wang et al (US 20100145923 A1 thereafter “Wang”), in view of Williams et al (US 20070266001 A1 thereafter “Williams”), in view of Lev-tov et al (US 20180232451 A1 thereafter "Lev-tov").
As to claim 5, Baker, Wang, and Williams disclose the method according to claim 1, wherein the establishing an inverted index for each image of the image groups based on the text descriptions of the each group comprises: establishing the inverted index for the each image in the image groups based on a term vector of the text descriptions of the each image group; [Baker, In step 318, image word vectors (term vector) are generated for each text/sentence as shown in Fig 3A [See ¶-26, 28]. The steps in Fig 3A-B are the substeps of step 202 in Fig 2 [See ¶-23-24].  Thus step 318 is a step that leads to the final inverted index of the keyterms (establishing the inverted index) [See ¶-21]]
…performing an image retrieval based on … the inverted index [Baker, When a user selects a keyterm in step 612 of Fig 6, an image associated with that keyterm and its text description are displayed to the user in steps 614-618 [See ¶-39]. The linking of the keyterms to the images uses an inverted index [See ¶-21]].
However,  Baker, Wang, and Williams do not teach "accordingly, the performing image retrieval based on an inputted query and the inverted index comprises: generating a query term vector of the inputted query using a pre-trained term vector model; and performing an image retrieval based on the query term vector..."
On the other hand, Lev-tov does teach "accordingly, the performing image retrieval based on an inputted query and the inverted index comprises: generating a query term vector of the inputted query using a pre-trained term vector model; and performing an image retrieval based on the query term vector..."
Lev-tov discloses a system wherein a user's query is processed by a language neural network (pre-trained term vector model) in order to generate a query vector 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's image retrieval, Wang’s document storage, and Williams’ duplicate image URLs to incorporate the teachings of Lev-tov's query vector searching.
Motivation to do so would be to overcome the drawbacks of the prior art search engines which are targeted to a specific language, as taught by Lev-tov [See ¶-3].
As to claim 13, Baker, Wang, and Williams disclose the apparatus according to claim 9, wherein the establishing an inverted index for each image of the image groups based on the text descriptions of the each group comprises: establishing the inverted index for the each image in the image groups based on a term vector of the text descriptions of the each image group; [Baker, In step 318, image word vectors (term vector) are generated for each text/sentence as shown in Fig 3A [See ¶-26, 28]. The steps in Fig 3A-B are the substeps of step 202 in Fig 2 [See ¶-23-24]. Thus step 318 is a step that leads to the final inverted index of the keyterms (establishing the inverted index) [See ¶-21]]
…performing an image retrieval based on … the inverted index [Baker, When a user selects a keyterm in step 612 of Fig 6, an image associated with that keyterm and its text description are displayed to the user in steps 614-618 [See ¶-39]. The linking of the keyterms to the images uses an inverted index [See ¶-21]].
However,  Baker, Wang, and Williams do not teach "accordingly, the performing image retrieval based on an inputted query and the inverted index comprises: 
On the other hand, Lev-tov does teach "accordingly, the performing image retrieval based on an inputted query and the inverted index comprises: generating a query term vector of the inputted query using a pre-trained term vector model; and performing an image retrieval based on the query term vector..."
Lev-tov discloses a system wherein a user's query is processed by a language neural network (pre-trained term vector model) in order to generate a query vector (query term vector) [See ¶-56]. The query vector is then used to select images to present to the user [See ¶-57-58].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's image retrieval, Wang’s document storage, and Williams’ duplicate image URLs to incorporate the teachings of Lev-tov's query vector searching.
Motivation to do so would be to overcome the drawbacks of the prior art search engines which are targeted to a specific language, as taught by Lev-tov [See ¶-3].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (US 20150046781 A1 thereafter "Baker"), in view of Wang et al (US 20100145923 A1 thereafter “Wang”), in view of Williams et al (US 20070266001 A1 thereafter “Williams”), in view of Zhang et al (US 20180018390 A1 thereafter "Zhang"), in view of Li et al (US 20020099700 A1 thereafter "Li").
[Examiner's note: The limitation "…wherein the set condition includes: webpage authority, page creation time, page updating time, a correlation between image description text on the page and the query, and page browsing popularity or a page filter condition of a user" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught, in view of the limitation in claim 1 which recites the singular “in accordance with a set condition”. Thus the teaching of "webpage authority" teaches the entire limitation]
As to claim 7, Baker, Wang, Williams, and Zhang disclose the method according to claim 6, wherein the displaying the sorted at least one image, and summary and/or a detail page of each of the sorted at least one image comprises at least one of: displaying the sorted at least one image, [Williams, Images are received and sorted based on being duplicates (the correlation), and then displayed [See ¶-20, 22]]
and displaying, for each of the sorted at least one image, a link of summary of the image, the link of the summary of the image being a link of a source webpage [Williams, when the user selects an image, all the hyperlinks associated (“link of a source webpage”) with the duplicate images are displayed, as shown in Fig 3C [See ¶-22, 24]. Each URL in list 326 is the source location of a duplicate image [See ¶-22, 24]].
Baker, Wang, Williams, and Zhang do not explicitly teach “wherein the set condition includes: webpage authority…."
However, Williams does teach that the images and URLs are sorted based on the page quality (set condition) [See ¶-26]. It would have been obvious to utilize the webpage’s authority as the page quality indicator.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Williams’ page quality to incorporate the webpage’s authority.

However, Baker, Wang, Williams, and Zhang do not teach "… webpage meeting webpage authority requirements…” (Emphasis added.)
On the other hand, Li does teach "… webpage meeting webpage authority requirements…” (Emphasis added.)
Li discloses that when displaying search results, only the most authoritative web pages (webpage authority requirements) are selected for display [See ¶-71-72].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baker's image repository, Wang's document storage, Williams’ duplicate image URLs, and Zhang's image ranking to incorporate the teachings of Li's authoritative website display.
Motivation to do so would be to ensure that a high quality website is displayed, as taught by Li [See ¶-71].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/
Examiner, Art Unit 2173